Exhibit 10.1

TERMINATION AGREEMENT

This Termination Agreement is made and entered into as of May 6, 2015 (this
“Termination Agreement”) by and among Cambridge Capital Acquisition Corporation,
a Delaware corporation (“Parent”), Cambridge Holdco, Inc., a Marshall Islands
corporation and wholly-owned subsidiary of Parent (“Holdco”), Cambridge Merger
Sub, Inc., a Marshall Islands corporation and a wholly-owned subsidiary of
Holdco (“Merger Sub”), Parakou Tankers, Inc., a Marshall Islands corporation
(the “Company”), and Por Liu, a natural person (the “Shareholder”). Capitalized
terms contained in this Termination Agreement, but not specifically defined
herein, shall have the meanings ascribed to such terms in the Merger Agreement.

WHEREAS, Parent, Holdco, Merger Sub, the Company and the Shareholder are parties
to that certain Business Combination Agreement, dated as of December 1, 2014, as
amended on April 21, 2015 (the “Merger Agreement”);

WHEREAS, Parent, Holdco, Merger Sub, the Company and the Shareholder wish to
terminate the Merger Agreement, the Mergers and the Transactions contemplated by
the Merger Agreement;

WHEREAS, in accordance with Section 9.01 of the Merger Agreement, the board of
directors of Parent has approved the execution of this Agreement and the
termination of the Merger Agreement, the Mergers and the Transactions
contemplated by the Merger Agreement; and

WHEREAS, the Company and the initial stockholders of Parent are parties to the
Sponsors Agreement, dated as of December 1, 2014 (the “Sponsors Agreement”).

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Pursuant to Section 9.01(a) of the Merger Agreement, the parties hereby
terminate the Merger Agreement, and the Mergers and the other Transactions
contemplated by the Merger Agreement. As a result of such termination, subject
to the provisions of Section 9.02 of the Merger Agreement, the Merger Agreement
is hereby deemed void and none of Parent, Holdco, Merger Sub, the Company and
the Shareholder shall have any liability under the Merger Agreement; provided
that, for the avoidance of doubt, Section 6.20 of the Merger Agreement shall
survive the termination of the Merger Agreement and shall continue in full force
and effect.

2. The Company has agreed to terminate the Sponsors Agreement.

3. This Termination Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York.

4. This Termination Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.

5. This Termination Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed to be one and the same instrument.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Termination Agreement to be
duly executed as of the date first above written.

 

CAMBRIDGE CAPITAL ACQUISITION CORPORATION By:

/s/ Benjamin Gordon

Name:

Benjamin Gordon

Title:

Chief Executive Officer

CAMBRIDGE HOLDCO, INC. By:

/s/ Benjamin Gordon

Name:

Benjamin Gordon

Title:

President and Chief Executive Officer

CAMBRIDGE MERGER SUB, INC. By:

/s/ Benjamin Gordon

Name:

Benjamin Gordon

Title:

President and Chief Executive Officer

PARAKOU TANKERS, INC. By:

/s/ Por Liu

Name:

Por Liu

Title:

Chief Executive Officer

POR LIU By:

/s/ Por Liu

Name:

Por Liu